Citation Nr: 0927815	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  07-06 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for chronic severe 
ligamentous strain of the low back.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel
INTRODUCTION

The Veteran had active service from May 1986 to March 1987.

This matter arises before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

In August 2008, the Veteran testified at a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.

In November 2008, the Board found new and material evidence 
had been submitted sufficient to reopen the Veteran's claim 
and remanded the case to the RO via the Appeals Management 
Center (AMC) for further development and readjudication of 
the claim.  The requested action has been completed, and the 
case has been returned to the Board for further appellate 
consideration.


FINDING OF FACT

The evidence of record does not show that the Veteran has a 
current low back disability.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1112, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In February 2005 correspondence, the RO advised the Veteran 
of what the evidence must show to establish entitlement to 
service connection for his claimed disorder and described the 
types of evidence that the Veteran should submit in support 
of his claim.  The RO also explained what evidence VA would 
obtain and make reasonable efforts to obtain on the Veteran's 
behalf in support of the claim.  The Board notes that the 
Veteran was not provided notice regarding the evidence and 
information necessary to establish a disability rating and 
effective date in accordance with Dingess, 19 Vet. App. at 
484.  However, the Board has concluded that the preponderance 
of the evidence is against the Veteran's claim.  Therefore, 
any questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot, and 
the absence of notice regarding these elements should not 
prevent a Board decision.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) rev'd on other grounds sub nom. Shinseki v. 
Sanders/Simmons, No. 07-1209 U.S. (April 21, 2009).

The Board further notes that the Veteran was provided with a 
copy of the August 2005 rating decision, the December 2006 
Statement of the Case (SOC), the June 2009 Supplemental 
Statement of the Case (SSOC), and the Board's November 2008 
decision and remand, which cumulatively included a discussion 
of the facts of the claim, notification of the basis of the 
decision, and a summary of the evidence considered to reach 
the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations in April 
2009 and November 2006, obtained the Veteran's private and VA 
medical records, and associated the Veteran's service 
treatment records (STRs) with the claims file.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claim.  Accordingly, 
the Board will proceed with appellate review. 
Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or after December 31, 1946, and 
manifests certain chronic diseases to a degree of ten percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of  disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  
 
Analysis

The Veteran claims that two falls during active service 
resulted in his purported low back injury.  The first element 
required to establish entitlement to service connection is 
the existence of a current disability.  However, the evidence 
of record demonstrates that the Veteran does not have a 
current disability, and, therefore, his claim must be denied.

In November 2008, the Board remanded this case to the AMC in 
order to afford the Veteran with a new compensation and 
pension examination in an effort to determine whether the 
Veteran's low back disability was caused by active military 
service.  After a thorough examination, the examiner found 
that the Veteran was not currently suffering from any low 
back disability.  As part of this examination, the examiner 
reviewed the Veteran's claims file and noted that his medical 
records are quite extensive.

After recounting the Veteran's medical history, the examiner 
stated that it was interesting that that there was no 
treatment for a low back injury at MacGregor Medical 
Association in records dated 1989 to 1993 and only one day of 
treatment for a low back injury in records from Hermann 
Hospital dated 1990 to 1993.  Currently, the Veteran is 
seeking treatment for his current back complaints at a 
different medical facility.  

Nevertheless, although the Veteran claims both lower back 
pain in the L5-S1 region that radiates into the bilateral 
legs and leg weakness, the compensation and pension examiner 
found there is no evidence of radiculopathy from Veteran's 
complaints regarding pain.  Moreover, the examiner reported 
that the Veteran's medications (Vicodin, Lorcet, and Motrin) 
are ineffective, and the Veteran denied flare-ups or any 
bowel, bladder, or sexual dysfunction.  The Veteran further 
claims that back pain incapacitates him to the point where he 
just lies around all day, but he does not use any braces or a 
cane.  The examiner also stated that the Veteran "has had no 
specific injury and no surgery."

Upon physical examination, the Veteran was muscular and 
appeared to be physically fit with a normal posture.  He 
struggled to get out of a chair and had a waddling, shifting 
gait that appeared to be a Waddell sign because this type of 
gait is typically seen "in someone that is trying to 
indicate some type of pain in the back" and "should not be 
affected as far as the back is concerned unless he had 
radiculopathy[,] which he does not have."  There was also no 
indication of spinous or paraspinous tenderness or muscle 
spasm.  After physical range of motion tests, the examiner 
recorded that the Veteran "begrudgingly" flexed to 90 
degrees, extended to 30 degrees, and indicated pain but no 
weakness, fatigue, or limited range of motion on repeat 
extension and flexion.  The Veteran also demonstrated right 
and left lateral flexion and rotation to 30 degrees and 
negative straight leg lift on the left and right.  The 
examiner further found no indication of radiculopathy or 
sensory deprivation bilaterally, no indication of quadriceps 
or hamstring muscle atrophy or loss of strength bilaterally, 
and normal and equal patella and Achilles tendon reflexes 
bilaterally.  Finally, the examiner noted at least two 
Waddell signs, although he did not indicate which two he 
believed were present.

Furthermore, the examiner reviewed a radiologist's report of 
the Veteran's back x-rays.  These x-rays found satisfactory 
alignment, normal intervertebral disc spaces, and no 
significant degenerative changes.  They were also negative 
for any significant radiographic abnormality.  

Based on these examinations and observations, the 
compensation and pension examiner rendered an opinion that 
professed that the Veteran does not suffer from a current low 
back disability.  He stated that there was no indication from 
the Veteran's service treatment records that he sustained an 
injury in service or aggravated any preexisting condition and 
that the Veteran essentially had a normal back at the times 
he was examined.  He further asserted that the medical 
records after military service are not conducive to 
indicating that the Veteran has any kind of chronic back or 
ongoing back problems and that the normal x-rays do not 
indicate any sort of pathology.  He believed that there is 
"absolutely no pathological or physiological reason for any 
of the complaints concerning the back and [the Veteran] 
really has no consistent complaints that would be related to 
even mechanical back pain."  The examiner further believed 
that the Veteran "certainly does not have any symptoms or 
physical findings of lumbar strain either acute or chronic" 
and "has absolutely no indication of any degeneration in the 
lumbar spine."  Concluding his opinion, the examiner found 
that the Veteran's current back problem is not due to or 
aggravated by military service.  The Board finds the 
examiner's opinion was based on a full examination and is an 
adequate opinion for the purposes of determining service-
connection.  Therefore, it is afforded great probative value.

The Board also recognizes that the Veteran has submitted many 
statements from friends and relatives in addition to his own 
statements about how he started to complain about back pain 
once he left military service.  While not discounting any of 
these statements, the Board affords them little probative 
value because none of the witnesses are competent to diagnose 
the Veteran's low back condition.  Furthermore, they merely 
state that the Veteran has complained about pain since his 
discharge from service.  Pain alone does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  Therefore, these statements are unpersuasive in 
determining whether the Veteran is entitled to service 
connection for his low back disability.  

In this case, while the Veteran complains of low back pain, 
pain alone does not in and of itself constitute a disability, 
and the Veteran's most recent examination found no evidence 
of any current low back disability.  Accordingly, service 
connection for a low back disability is denied.  In reaching 
this conclusion, the Board notes that under the provisions of 
38 U.S.C.A. § 5107(b), the benefit of the doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  The preponderance of the 
evidence, however, is against the claim and that doctrine is 
not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     


ORDER

Entitlement to service connection for chronic severe 
ligamentous strain of the low back is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


